DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over You et al., (Pub. No.: US 2021/0014028 A1), in view of Malladi et al., (Pub. No.: US 2010/0027697 A1).

Regarding Claim 1,	 You discloses a method of processing downlink (DL) signals by a user equipment (UE) in a wireless communication system, the method comprising: (You, Fig. 1, [0128], The Fig. 1 is a schematic diagram of a communication system 100 which includes terminal device (UE) 104, [0133] data signal processing chip or general purpose chip processes downlink (DL) signals, also paragraphs [0283] and [0290]).
processing the data block, (You, Fig. 13, [0288], Processor 1301)
wherein processing the data block comprises: (You, Fig. 13, [0288], Processor 1301)
configuring not to transmit a Hybrid Automatic Repeat and request (HARQ) feedback for the DL HARQ process; (You, Abstract, HARQ feedback, Fig. 3 [0114] is a schematic diagram of a DRX communication process combined with an HARQ Process.  The paragraphs [0142]-[0144], [0151] and [0162]-[0163] disclose about HARQ Process)
upon a first Physical downlink Control Channel (PDCCH) for the DL HARQ process is detected, starting a timer for monitoring subsequent PDCCHs related to retransmission of the DL HARQ process, without transmitting the HARQ feedback; and (You,  Abstract, Monitoring Physical Downlink Control Channel, HARQ feedback, timer T11 is started,  [0043] The timer T31 is utilized for PDCCH monitoring.  The transmission or retransmission or HARQ retransmission is disclosed through various passages, [0006], [0143] HARQ retransmission, [0145]-[0146] downlink DRX retransmission timer/drx-RetransmissionTimerDL) 
 monitoring subsequent PDCCHs related to retransmission of the DL HARQ process while the timer is running. (You, Abstract, Monitoring Physical Downlink Control Channel, Fig. 3 [0114] is a schematic diagram of a DRX communication process combined with an HARQ Process.  The paragraphs [0142]-[0144], [0151] and [0162]-[0163] disclose about HARQ Process. Paragraph [0043] The timer T31 is utilized for PDCCH monitoring, The entire reference is directed to DRX communication process. Figs. 2 [0134]-[0155] and 4 are a schematic diagram of DRX communication process, whereas Fig. 5 is related to DRX communication method.  These figures and paragraphs describe about various timers T11, T21, and T31 instances of starting and stopping of timers) 
  	You does not explicitly disclose following:
	demapping one or more received layers to a block of complexed-valued modulation symbols;
	descrambling and demodulating the block of complexed-valued modulation symbols to obtain a codeword;
	decoding the codeword to obtain a data block based on a coding scheme;
	However, Malladi in combination with You disclose following:
demapping one or more received layers to a block of complexed-valued modulation symbols; (Malladi, Fig. 9, [0092], [0095], and [0097]-[0098] Process one demapped symbol/demapped symbols.  Fig. 9 clearly discloses about layer demapper 912) 
descrambling and demodulating the block of complexed-valued modulation symbols to obtain a codeword; (Malladi, Figs. 9 and 10, [0091]-[0098] A descrambler 924a may descramble the LLRs from symbol demapper 922a based on the scrambling code for codeword 1.  A decoder 926a may decode the scramble LLRs and provide a decoded data block for codeword 1.  Fig. 9 clearly discloses about descrambler 924a and 924l) 
decoding the codeword to obtain a data block based on a coding scheme; (Malladi, Figs. 9-10 [0091]-[0098], A decoder 926a may decode the scramble LLRs and provide a decoded data block for codeword 1, [0053] Modulation and Coding Scheme (MCS), Figs. 5A-5B, [0057]-[0058] MCS, and paragraph [0089]) 
 	It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of You prior to the effective filing date of an application of the claimed invention with that of Malladi so that demapping one or more received layers to a block of complexed-valued modulation symbols; descrambling and demodulating the block of complexed-valued modulation symbols to obtain a codeword;
decoding the codeword to obtain a data block based on a coding scheme.  The motivation to combine the teachings of Malladi would include the teachings on demapping, scrambling, decoding, and codeword, etc. (Malladi, Figs. 9-10, [0091]-[0098])
  
Regarding Claim 2,	 The combination of You and Malladi disclose the method for claim 1, wherein when decoding (You, [0141] decodes/decoding or improving decoding success) of DL data related to the second PDCCH successes, the timer is stopped and monitoring subsequent PDCCHs for the DL HARQ process is skipped.  (You, Abstract, Monitoring Physical Downlink Control Channel, Fig. 3 [0114] is a schematic diagram of a DRX communication process combined with an HARQ Process.  The paragraphs [0142]-[0144], [0151] and [0162]-[0163] disclose about HARQ Process) 

Regarding Claim 3,	The combination of You and Malladi disclose the method for claim 1, wherein the timer for the DL HARQ process is restarted without transmitting the HARQ feedback when decoding (You, [0141] decodes/decoding or improving decoding success) of DL data related to the first PDCCH fails and a second PDCCH for the DL HARQ process is detected.  (You, Abstract, Monitoring Physical Downlink Control Channel, Fig. 3 [0114] is a schematic diagram of a DRX communication process combined with an HARQ Process.  The paragraphs [0142]-[0144], [0151] and [0162]-[0163] disclose about HARQ Process) 

Regarding Claim 4,	 The combination of You and Malladi disclose the method for claim 1, wherein the timer (You, [0043], [0050]-[0051], timer T11/T31) represents a maximum interval until the retransmission of the DL HARQ process is expected. (You, Abstract, Monitoring Physical Downlink Control Channel, Fig. 3 [0114] is a schematic diagram of a DRX communication process combined with an HARQ Process.  The paragraphs [0142]-[0144], [0151] and [0162]-[0163] disclose about HARQ Process) 
 
Regarding Claim 5,	The combination of You and Malladi disclose the method for claim 1, wherein the timer (You, [0043], [0050]-[0051], timer T11/T31) for monitoring subsequent PDCCHs related to the retransmission of the DL HARQ process is started regardless of whether the decoding of DL data related to the first PDCCH successes or not.  (You, Abstract, Monitoring Physical Downlink Control Channel, Fig. 3 [0114] is a schematic diagram of a DRX communication process combined with an HARQ Process.  The paragraphs [0142]-[0144], [0151] and [0162]-[0163] disclose about HARQ Process) 

Regarding Claim 6,	 You discloses a user equipment (UE) in a wireless communication system, the UE comprising: (You. Fig. 1, [0128], The Fig. 1 is a schematic diagram of a communication system 100 which includes terminal device (UE) 104).
at least one transceiver; (You, Fig. 9, [0267] transceiver unit 910/Fig. 10, [0272]-[0273] transceiver unit 101/Fig. 11, [0276]-[0277] transceiver unit 1110.  Fig. 13, paragraph [0290] discloses transceiver 1305)
at least one processor; and (You, Fig. 13, [0288], Processor 1301)
at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed, cause the at least one (You, Fig. 13, [0288] Instruction 1303, [0289] Memories 1302)
processing the data block, (You, Fig. 13, [0288], Processor 1301)
wherein processing the data block comprises: (You, Fig. 13, [0288], Processor 1301)
configuring not to transmit a Hybrid Automatic Repeat and request (HARQ) feedback for the DL HARQ process; (You, Abstract, HARQ feedback, Fig. 3 [0114] is a schematic diagram of a DRX communication process combined with an HARQ Process.  The paragraphs [0142]-[0144], [0151] and [0162]-[0163] disclose about HARQ Process)
upon a first Physical downlink Control Channel (PDCCH) for the DL HARQ process is detected, starting a timer (You, [0043], [0050]-[0051], timer T11/T31) for monitoring subsequent PDCCHs related to retransmission of the DL HARQ process, without transmitting the HARQ feedback; and (You,  Abstract, Monitoring Physical Downlink Control Channel, HARQ feedback, timer T11 is started) 
 monitoring subsequent PDCCHs related to retransmission of the DL HARQ process while the timer (You, [0043], [0050]-[0051], timer T11/T31) is running.  (You, Abstract, Monitoring Physical Downlink Control Channel, Fig. 3 [0114] is a schematic diagram of a DRX communication process combined with an HARQ Process.  The paragraphs [0142]-[0144], [0151] and [0162]-[0163] disclose about HARQ Process, Paragraph [0043] The timer T31 is utilized for PDCCH monitoring) 
	You does not explicitly disclose following:

	descrambling and demodulating the block of complexed-valued modulation symbols to obtain a codeword;
	decoding the codeword to obtain a data block based on a coding scheme;
	However, Malladi in combination with You disclose following:
demapping one or more received layers to a block of complexed-valued modulation symbols; (Malladi, Fig. 9, [0092], [0095], and [0097]-[0098] Process one demapped symbol/demapped symbols) 
descrambling and demodulating the block of complexed-valued modulation symbols to obtain a codeword; (Malladi, Figs. 9 and 10, [0091]-[0098] A descrambler 924a may descramble the LLRs from symbol demapper 922a based on the scrambling code for codeword 1.  A decoder 926a may decode the scramble LLRs and provide a decoded data block for codeword 1) 
decoding the codeword to obtain a data block based on a coding scheme; (Malladi, Figs. 9-10 [0091]-[0098], A decoder 926a may decode the scramble LLRs and provide a decoded data block for codeword 1, [0053] Modulation and Coding Scheme (MCS), Figs. 5A-5B, [0057]-[0058] MCS, and paragraph [0089])  
	It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of You prior to the effective filing date of an application of the claimed invention with that of Malladi so that demapping one or more received layers to a block of complexed-valued modulation symbols; descrambling and demodulating the block of complexed-valued modulation symbols to obtain a codeword;
(Malladi, Figs. 9-10, [0091]-[0098])

Regarding Claim 7,	 The combination of You and Malladi disclose the UE (You, Fig. 1, [0128], The Fig. 1 is a schematic diagram of a communication system 100 which includes terminal device (UE) 104) for claim 6, wherein when decoding (You, [0141] decodes/decoding or improving decoding success) of DL data related to the second PDCCH successes, the timer (You, [0043], [0050]-[0051], timer T11/T31) is stopped and monitoring subsequent PDCCHs for the DL HARQ process is skipped.  (You, Fig. 3 [0114] is a schematic diagram of a DRX communication process combined with an HARQ Process.  The paragraphs [0142]-[0144], [0151] and [0162]-[0163] disclose about HARQ Process) 

 Regarding Claim 8,	The combination of You and Malladi disclose the UE (You. Fig. 1, [0128], The Fig. 1 is a schematic diagram of a communication system 100 which includes terminal device (UE) 104) for claim 6, wherein the timer (You, [0043], [0050]-[0051], timer T11/T31) for the DL HARQ process is restarted without transmitting the HARQ feedback (You, Abstract, HARQ feedback) when decoding of DL data related to the first PDCCH fails and a second PDCCH for the DL HARQ process is detected. (You, Fig. 3 [0114] is a schematic diagram of a DRX communication process combined with an HARQ Process.  The paragraphs [0142]-[0144], [0151] and [0162]-[0163] disclose about HARQ Process) 
 
Regarding Claim 9,	 The combination of You and Malladi disclose the UE (You. Fig. 1, [0128], The Fig. 1 is a schematic diagram of a communication system 100 which includes terminal device (UE) 104) for claim 6, wherein the timer (You, [0043], [0050]-[0051], timer T11/T31) represents a maximum interval until the retransmission of the DL HARQ process is expected. (You, Fig. 3 [0114] is a schematic diagram of a DRX communication process combined with an HARQ Process.  The paragraphs [0142]-[0144], [0151] and [0162]-[0163] disclose about HARQ Process) 

 Regarding Claim 10,	 The combination of You and Malladi disclose the UE (You. Fig. 1, [0128], The Fig. 1 is a schematic diagram of a communication system 100 which includes terminal device (UE) 104) for claim 6, wherein the timer (You, [0043], [0050]-[0051], timer T11/T31) for monitoring subsequent PDCCHs related to the retransmission of the DL HARQ process is started regardless of whether the decoding (You, [0141] decodes/decoding or improving decoding success) of DL data related to the first PDCCH successes or not.  (You, Fig. 3 [0114] is a schematic diagram of a DRX communication process combined with an HARQ Process.  The paragraphs [0142]-[0144], [0151] and [0162]-[0163] disclose about HARQ Process) 

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(a) 3GPP TSG-RAN WG2 Meeting #105 bis, Xi’an, China, 8th-12th April 2019, R2-1904927, Agenda Item: 11.6.3.1 AC Enhancements, Source: LG Electronics Inc., Title: Discussion on DRX operation associated with disabling HARQ.  The NPL is related to DRX operation associated with disabling HARQ and discloses pertinent information and developments related to DRX operation, HARQ process and HARQ feedback, etc.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086.  The examiner can normally be reached on 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/S.K.D/Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463